The appeal is from a decree validating refunding bonds. It is the contention of the appellant that because his answer in the court below contained the following: "Defendant denies that the resolution purporting to authorize the issuance of Refunding Bonds, annexed to the petition and marked Exhibit A, was duly adopted by the governing body of petitioner, said county, and denies that said resolution is sufficient in form and substance to authorize the issuance of said Refunding Bonds or any of them," the court was without power to enter a decree validating the refunding bonds without taking testimony on the question presented by that allegation.
The record shows that the resolution authorizing the issuance of the refunding bonds was duly adopted by the board of county commissioners at a special meeting held on the 11th day of May, A.D. 1940, and a perusal of the resolution shows that it complies with the requirements in that regard. There was no evidence to the contrary.
The record discloses no reversible error and the decree is accordingly affirmed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur. *Page 491